Bigelow, J.
This defendant, at the time of the making of the note in suit, was not an inhabitant of this commonwealth, nor does it appear that when the proceedings in insolvency were instituted he owed any debts here. He was therefore, by the St. of 1855, c. 363, not entitled to take the benefit of those laws. We do not decide that if it had appeared that at the time of the institution of proceedings in insolvency he owed debts contracted after he removed to and became a resident in this commonwealth, his discharge would not have been valid. No such question was argued. Exceptions sustained